Case 1:19-cv-00120-PLM-PJG ECF No. 29, PageID.135 Filed 08/10/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DARRIN LAPINE,
                     Plaintiff,                     Case No. 1:19-cv-120

v.                                                  Honorable Paul L. Maloney

ROBERT LINCOLN et al.,
                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   August 10, 2021                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
